Exhibit 10.1
 
ASSET ACQUISITION AND STOCKHOLDERS’ AGREEMENT


BETWEEN ARMADA MINERALS, INC. (“SELLER”)
AND MCPI, INC. (“BUYER”)
Dated as of ____, 2016


This Asset Acquisition and Stockholders’ Agreement (“Agreement”) is made as of
this____ day of ___________, 2016, by and between Armada Minerals, Inc., an
Arizona corporation, (“Seller” or “Stockholder” as appropriate) and MCPI, Inc.,
a Nevada corporation, (“Buyer”)(also, as appropriate, each a “Party” or,
collectively, “Parties”).
 
WITNESSETH:
 
A.
 
The Seller is engaged in the business of acquiring, owning and operating mineral
leases and precious metals production facilities in the United States, Canada
and Africa, and related business; it desires to sell, transfer, convey and
assign to the Buyer all rights, interest and title in certain specified assets,
as described in Appendix A attached hereto, for the Purchase Price (as defined
below) and upon the terms and subject to the conditions contained in this
Agreement.
 

B.
 
The Seller will, upon the payment of the Purchase Price by the issuance of
Buyer’s shares, will become a shareholder in Buyer, and agrees to terms and
conditions regarding such ownership, as contained in this Agreement.
 

C.
 
The Seller will, upon the payment of the Purchase Price by the issuance of
Buyer’s shares, will become the controlling shareholder of Buyer.  The Parties
agree to certain appointments of directors and officers and a name change in
connection with this transaction, as contained in this Agreement.
 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
 

--------------------------------------------------------------------------------


 
1. DEFINITIONS & INTERPRETATION
 
1.1 Defined Terms
 
For the purposes of this Agreement, the following words and phrases shall have
the following meanings:
 
“Affiliate” of a party means any other person controlling, controlled by, or
under common control with, such Party.  For purposes of this definition,
“control” means the power to direct the management and policies of a Party,
whether through the ownership of voting securities or by agreement or otherwise.
 
“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
banking holiday recognized in  the United States or any of them.
 
“Closing” means and shall be deemed to occur on completion of all transactions
contemplated under Section 2.2 to the satisfaction of the Buyer and Seller, may
occur at such place or places, and in mutual attendance or not, at the Parties’
option;
 
“Consents and Approvals” means all consents and approvals required to be
obtained by either the Seller or the Buyer in connection with the execution,
delivery and performance of this Agreement and all other documents as are
necessary to give effect to the completion of the transactions contemplated by
this Agreement or to permit the Purchaser to own and use the Purchased Assets,
including, without limitation, consents and approvals of each party’s board of
directors or shareholders (or its equivalent) if such party is a corporation or
company, as necessary or appropriate.
 
“Effective Date” means ___________, 2016.
 
“Encumbrance” means any encumbrance of any kind whatever and includes any
security interest, mortgage, deed of trust, lien, judgment, hypothecation,
pledge, tax lien, assessment, restriction, or burden or any other right or claim
of others, affecting the Purchased Assets and any restrictive covenant or other
agreement, restriction or limitation on the use of the Purchased Assets.
 
“Governmental Body” means any court, government, department, commission, board,
agency, bureau, official or other regulatory, administrative or governmental
authority.
 
“Notices” means the notices required to be given in writing to any Person under
applicable law or pursuant to any contract including this Agreement.
 
2

--------------------------------------------------------------------------------


 
“Person” means any individual, corporation, partnership, firm, association,
joint venture, joint stock company, trust or other entity, or any government or
regulatory, administrative or political subdivision or agency, department or
instrumentality thereof.
 
“Purchased Assets” means collectively, the properties described in Appendix A
(including all relevant records thereto) and includes all rights, title and
interest in with respect to said assets, together with the right to represent to
third parties that the Purchaser is the owner of the Purchased Assets, whether
or not such assets, properties or rights have any value for accounting purposes
or are carried or reflected on or specifically referred to in the Seller’s books
or financial statements, as are necessary to reflect all of the Purchased Assets
as of the Effective Date.
 
“Purchase Price” means, the consideration of a sum of 284,580,000 shares of
Buyer’s common stock, which shall be issued to Seller subject to the limitations
set out herein.
 
1.2 Other Definitional and Interpretive Matters
 
Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:
 
Calculation of Time Period
 
When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded.  If the
last day of such period is a non-Business Day, the period in question shall end
on the next succeeding Business Day.
 
Headings
 
The division of this Agreement into Articles, Sections and other subdivisions
and the insertion of headings are for convenience of reference only and shall
not affect or be utilized in construing or interpreting this Agreement.  All
references in this Agreement to any “Section” are to the corresponding Section
of this Agreement unless otherwise specified.
 
3

--------------------------------------------------------------------------------


 
Herein
 
The words such as “herein,” “hereinafter,” “hereof,” and “hereunder” refer to
this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires.
 
Including
 
The word “including” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
 
Appendix
 
The Appendix A attached to this Agreement shall be construed with and as an
integral part of this Agreement to the same extent as if the same had been set
forth verbatim herein.
 
2. PURCHASE AND SALE OF ASSETS
 
2.1 Purchased Assets
 
Upon the terms and subject to the conditions of this Agreement, the Seller, as
owner or holder of leasehold or other rights, hereby agrees to sell, transfer,
assign, convey and deliver to the Purchaser, and the Purchaser, in reliance on
the representations and warranties of the Seller contained herein, hereby agrees
to purchase, acquire and accept from the Seller all of Seller’s right, title and
interest (whether beneficial or of record) in the Purchased Assets.
 
On and from the Effective Date until the Closing, the Seller undertakes not to
sell, lease or otherwise dispose of any Purchased Assets, or enter into any
commitment to do so with any third party and shall hold the Purchased Assets, or
relevant interest in the Purchased Assets, on trust for the Purchaser or its
nominee (to the extent permitted by any relevant law) until such time as the
transfer is validly effected to vest the Purchased Asset or relevant interest in
the Purchase Asset in the Purchaser or its nominee.
 
2.2 Closing of transactions
 
On and from the date hereof the Seller shall as soon as practicable complete the
transactions contemplated herein below based on the reconciliation of the
records and the accounts of the Seller pertaining to the Purchased Assets in
terms of Section 2.4. From time to time following the Effective Date, the Seller
shall execute and deliver, or cause to be executed and delivered to the
Purchaser such additional instruments of conveyance and transfer as the
Purchaser may reasonably request or as may be otherwise necessary to effectively
convey or transfer to, and vest in, the Purchaser and put the Purchaser in
possession of and/or control of any part of the Purchased Assets.
 
 
4

--------------------------------------------------------------------------------

 
Closing shall be deemed to occur only upon completion of transactions
contemplated hereinbelow, to the satisfaction of the Purchaser. After the
Closing, the Purchaser shall own all the Purchased Assets the Buyer shall own
the shares issued for the Purchase Price and neither shall have the right to
possess, control or act with respect the Purchased Assets or shares,
respectively, held by the other in any manner whatsoever.
 
2.3 Purchase Price
 
In consideration of the transactions contemplated hereby, the Purchaser hereby
agrees to pay to the Seller, the Purchase Price, to-wit, 284,580,000 shares of
its newly issued common stock. The Purchase Price shall form the full and final
consideration to be paid or delivered from the Purchaser to the Seller under
this Agreement for the transactions contemplated hereunder and for all
subsequent deeds, instruments, contracts or actions that have or may have to be
executed, performed or taken by and between the parties and/or with any other
person in order to give complete effect and force to this Agreement or any of
the obligations contained herein. No further consideration shall be paid and/or
be payable by the Purchaser in any manner whatsoever. The Purchase Price is
exclusive of all applicable taxes, duties, surcharge, which may be levied in
respect of transfer of each asset forming a part of the Purchased Assets.  The
Parties agree that the cash value of the Purchased Assets, which have been
acquired over a time in cash and non-cash transactions, is not readily
determinable, but that the Purchase Price is adequate and sufficient
consideration for this transaction.  The Parties furthermore agree to work
together in procuring a Fair Value Opinion sufficient to the requirements of
Buyer’s auditors.
 
3. REPRESENTATIONS AND WARRANTIES OF SELLER
 
The Seller hereby represents and warrants to the Purchaser that as of the date
hereof each of the statements set forth in this Section 3 is true and correct in
all respects and shall continue to be true and correct through the Closing and
thereafter.
 
5

--------------------------------------------------------------------------------


 
3.1 Organization and Authority
 
The Seller is a company duly organized and validly existing under the laws of
the state of Arizona, and has full corporate power to execute and deliver this
Agreement and all other documents to which it is a party and to effect the
transaction contemplated hereby and has duly authorized the execution, delivery
and performance of this Agreement by all necessary corporate action.  The Seller
has the requisite corporate power to use the Purchased Assets as currently
constituted.  The Seller is not insolvent, bankrupt and has not applied for or
consented to any appointment of, or that taking of possession by a receiver or
liquidator or itself, or of all or a substantial part of its assets and has not
commenced any voluntary case for winding up under applicable laws and also has
not commenced any reorganization, stay, moratorium or similar debtor relief
proceedings, or unable to pay its debts as they become due, or admitting in
writing its inability to pay its debts or making assignment for the benefit of
its creditors.  The Purchased Assets do not comprise the entirety of Seller’s
assets, and this is not a liquidating or “sale of business” transaction; Seller
expects to continue its other business activities for a period sufficient to
permit it to satisfy any on-going obligations under this Agreement or regarding
the Purchased Assets.
 
3.2 Authorization; Binding Obligation
 
This Agreement has been duly executed and delivered, or will be duly executed
and delivered, by the Seller and, assuming due authorization, this Agreement to
which the Seller is a party constitute or will constitute the valid and legally
binding obligations of the Seller enforceable against it in accordance with its
terms.
 
3.3 No Violations
 
(a) The execution and delivery and performance of this Agreement, whenever
executed and delivered, by the Seller  and the consummation by the Seller of the
transactions contemplated hereby do not and will not result in a  breach or
violation of any provision of the Seller’s memorandum and articles of
association or other organizational documents, as applicable, or in violation of
any statute, rule, regulation or ordinance applicable to the Seller or result in
a material breach of or constitute an occurrence of default  (or an event that
might, upon the passage of time or the giving of notice, or both, constitute an
occurrence of default) under any provision of, result in the acceleration or
cancellation of any obligation under, or give rise to a right by any party to
terminate or amend its obligations under, any mortgage, deed of trust,
conveyance to secure debt, note, loan, indenture, lien,
 
6

--------------------------------------------------------------------------------

 
 
lease, agreement, instrument, order, judgment, decree or other contract, license
or other arrangement or commitment which is primarily related to the Purchased
Assets to which the Seller is a party, or violate any order, judgment, decree,
rule or regulation of any Governmental Body having jurisdiction over the Seller
or the Purchased Assets.
 
(b) All Consents and Approvals required to be obtained (if any) by the Seller in
connection with the execution and delivery of this Agreement or the completion
of the transactions contemplated hereby have been obtained.
 
3.4 Title to Assets
 
The Seller has good and marketable title or rights to all the Purchased Assets.
The Seller has legal rights to any intangible component representing the value
of the Purchased Assets.
 
3.5 Compliance with Laws; Litigation
 
The Purchased Assets have been used by the Seller in compliance with all
applicable laws, rules, regulations, ordinances, decrees, orders, injunctions,
judgments, permits and licenses of any Governmental Bodies.  There have not been
within the three (3) years prior to the execution of this Agreement and there
are presently no litigation, arbitration or administrative proceedings current
or pending or threatened against or by the Seller, which might have an adverse
effect on the Purchased Assets  (whether financial or otherwise), or that
purports to affect the legality, validity, binding effect or enforceability of
this Agreement and that there are no governmental investigations or notices of
violation or non-compliance under any permits or licenses or otherwise under
applicable law pending or, threatened against the Seller with regard to the
Purchased Assets.
 
3.6 Notices
 
No notice is required to be delivered to any person in connection with the
execution and delivery of this Agreement and the completion of the transactions
contemplated by this Agreement.
 
3.7 No Non-Assignable Assets
 
None of the Purchased Assets to be assigned or transferred under this Agreement
is by its terms or by law non-assignable, or is non-assignable without the
consent of Third Parties.
 
7

--------------------------------------------------------------------------------


 
3.8 Disclosure
 
The Seller has fully disclosed to the Purchaser all matters, which could have an
adverse effect on the Purchased Assets. This Agreement does not contain any
untrue statement by the Seller of a material fact or omit to state a material
fact necessary to make the statements made therein by the Seller, in light of
the circumstances under which they were made, not misleading.
 
4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller that each of the statements
set forth in this Section 4 shall be true and correct in all respects.
 
4.1 Organization and Authority
 
The Purchaser is a company duly organized and validly existing under the laws of
the state of Nevada, and has full corporate power to execute and deliver this
Agreement to which it is a party and to effect the transactions contemplated
hereby and thereby and has duly authorized the execution, delivery and
performance of this Agreement by all necessary corporate action.  The Purchaser
has the requisite corporate power to conduct its business as presently
conducted.
 
4.2 Authorization; Binding Obligations
 
This Agreement has been duly executed and delivered, or will be duly executed
and delivered, by the Purchaser and, assuming due authorization, this Agreement
to which the Purchaser is a party constitute or will constitute the valid and
legally binding obligations of the Purchaser enforceable against it in
accordance with its terms, except to the extent that enforcement of the rights
and remedies created hereby may be limited by bankruptcy and other similar laws
of general application affecting the rights and remedies of creditors and by
general equity principles.
 
4.3 The execution, delivery and performance of this Agreement, whenever executed
and delivered, by the Purchaser and the consummation by the Purchaser, of the
transactions contemplated hereby do not and will not result in a breach or
violation of any provision of the Purchaser’s memorandum and articles of
association or other organizational documents, as applicable, or in violation of
any statute, rule, regulation or ordinance applicable to the Purchaser.
 
8

--------------------------------------------------------------------------------


4.4 All Consents and Approvals required to be obtained (if any) by the Purchaser
in connection with the execution and delivery of this Agreement or the
completion of the transactions contemplated hereby have been obtained.
 
5. SHAREHOLDER AGREEMENT
 
5.1  Restrictions on Share Transfers or Sale.
 
The Purchase Price shares of Buyer’s common stock shall be issued to Seller in a
transaction reliant on the exemption provided by Section 4(a)(1) of the
Securities Act of 1933, and shall be restricted shares, within the meaning of
SEC Rule 144, that may be offered or sold in the United States only subject to
applicable resale provisions of the U.S. Securities Laws.  It is the Parties’
mutual understanding that some portion of the Purchase Price may be transferred
to or exchanged with Seller’s shareholders in the form of a dividend-in-kind or
share repurchase, in accordance with the resolution of Seller’s directors; that
some portion may be used to satisfy Seller’s obligations to officers, directors
and certain shareholders; and that some portion may be retained by Seller for
use in future transactions, whether by offer and sale or as collateral, for its
own benefit.  The Parties agree that it shall be Seller’s sole responsibility to
ensure any such transactions in Buyer’s shares complies with relevant provisions
of the U.S. Securities Laws or the requirements of any Government Body.  Buyer
agrees that consent to the requirements of its transfer agent regarding any
requested transfer, as described above, shall not be unreasonably withheld, and
that any refusal shall be subject to relevant provisions of Article 8 of the
Uniform Commercial Code.   Seller agrees that it will take all reasonable steps
to ensure that the shares issued as the Purchase Price shall not be offered or
sold in any public transaction absent compliance with the U.S. Securities Laws,
as applicable, and consents that any certificates issued in connection with the
transactions contemplated herein shall bear appropriate restrictive legends.
 
5.2  Underwriters’ Requirements and Registration Rights
 
The Parties agree that the Purchase Price shares shall have no registration,
pre-emptive or other anti-dilutive rights.  The Purchase Price shares will be
permitted to participate in any registered public offering conducted by Buyer
during the period of twelve (12) months following the date of this Agreement,
unless refusal thereof is made a condition to the involvement of an underwriter
for such offering.
 
9

--------------------------------------------------------------------------------


 
6. CHANGE OF CONTROL
 
6.1 Appointment of Directors
 
Upon issuance of the Purchase Price shares, Seller will become a majority owner
of Buyer, and certain of its shareholders will become Affiliates of Buyer.  In
recognition of same, within three (3) Business Days of Closing, the director(s)
of Buyer will appoint three directors nominated by Seller, and the current
director(s) of Buyer will resign.
 
6.2 Name Change
 
In recognition of the transactions to be effected hereby, and to reflect its new
business, Buyer will change its name to Mansfield-Martin Exploration and Mining,
Inc., subject to approval by the Nevada Secretary of State.
 
7. MISCELLANEOUS PROVISIONS
 
7.1 Notices
 
All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given upon receipt if (i) mailed by certified or
registered mail, return receipt requested, (ii) sent by express carrier, fee
prepaid, (iii) delivered personally, addressed as follows or to such other
address or addresses of which the respective party shall have notified the
other.
 
If to Seller:
 
John T. Bauska, President and CEO
Armada Mining, Inc.
131 E. 5th St.
Tombstone, Arizona 85638
Phone:  520-457-8404
If to Buyer:
 
Wayne Duke, President and CEO
MCPI, Inc.
454 SW Coast Highway
Newport, OR 97365
Phone:  214-666-8364



7.2 Expenses
 
Except as otherwise provided in this Agreement, each party to this Agreement
will bear all the fees, costs and expenses that are incurred by it in connection
with the transactions contemplated hereby, whether or not such transactions are
consummated.
 
 
10

--------------------------------------------------------------------------------

 
7.3 Modification
 
Any modification to this Agreement shall be effected through a written
instrument duly executed by both the parties.
 
7.4 Assignment; Binding Effect; Severability
 
This Agreement and the obligations thereunder shall not be assigned by any party
without the other party’s written consent This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the permitted successors,
legal representatives and permitted assigns of each party hereto.  The
provisions of this Agreement are severable, and in the event that any one or
more provisions are deemed illegal or unenforceable the remaining provisions
shall remain in full force and effect unless the deletion of such provision
shall cause this Agreement to become materially adverse to either party, in
which event the parties shall use commercially reasonable efforts to arrive at
an accommodation that best preserves for the parties the benefits and
obligations of the offending provision.
 
7.5 Governing Law; Forum
 
This Agreement shall be governed by and construed and enforced in accordance
with the applicable laws of Nevada without regard to any principles governing
conflicts of laws.
 
7.6 Execution in Counterparts
 
This Agreement may be executed in any number of counterparts and by facsimile
with the same effect as if the signatures thereto were in original and on one
instrument.
 
7.7 No Third Party Beneficiaries
 
Except as expressly provided by this Agreement, nothing in this Agreement,
express or implied, is intended to or shall (a) confer on any Person other than
the Parties hereto and/or their Affiliates and their respective permitted
successors or assigns any rights (including third party beneficiary rights),
remedies, obligations or liabilities other than those expressed herein or (b)
constitute the parties hereto as partners or as participants in a joint
venture.  Except as expressly provided by this Agreement, this Agreement shall
not provide third parties with any remedy, claim, liability, reimbursement,
cause of action or other right beyond those existing without reference to the
terms of this Agreement.
 
11

--------------------------------------------------------------------------------


 
7.8 Specific Enforcement
 
The Parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.
 
7.9 Further Assurances
 
The Parties shall execute such further documents, and perform such further acts,
as may be reasonably necessary to transfer and convey the Purchased Assets to
the Buyer, or effect or confirm the assumption of the Assumed Liabilities by the
Purchaser, on the terms herein contained, and to otherwise comply with the terms
of this Agreement and consummate the transactions contemplated hereby.
 
 
(Remainder page intentionally left blank)
 
[Signature Page Follows]
 


 
12

--------------------------------------------------------------------------------


Signature Page to the Asset Purchase and Stockholders’ Agreement
 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf by its duly authorized officer as of the date first
written above.
 


 
Date: ________________
 
 
 
_________________________________________
John T. Bauska, President and CEO
Armada Mining, Inc.
SELLER
Date: ________________
 
 
 
_________________________________________
Wayne Duke, President and CEO
MCPI, Inc.
BUYER



 


 


 
(Remainder of page intentionally left blank)
 
 
[Appendix A follows]
 


13

--------------------------------------------------------------------------------

 
APPENDIX A
 
 [SEE ATTACHED]
 
 
 
14

--------------------------------------------------------------------------------

 
APPENDIX A TO ARMADA/MCPI TRANSACTION


ARMADA MINERALS, INC. ASSETS
 
 
NAME
DESCRIPTION
STATUS
     
Armont Claims
1,360 acres BLM Claims
Complete
     
Sandwich Claims
920 acres BLM Claims
Complete
     
Aquido Option
200 acres BLM Claims
2/1/2017
     
Rohe Group Option
188 acres Patented
2/15/2017
     
Baroyeca G & S Option
242 acres Patented-30 BLM
Verbal-ASAP
     
JTB Claims
200 acres BLM Claims
Complete
     
TDC Property
72 acres Patented
Complete
     
Tombstone Hills/Skyline
281 acres Patented
ASAP
     
TDC City Mineral Rights
Aprox 200 acres
Complete
     
Alps/Minnett Option
Aprox  24 acres
12/16/2017
     
Anchor Option
Aprox 20 acres
Verbal-ASAP
     
San Diego Option
Aprox 20 acres
Verbal-ASAP
     
Winters Option
Aprox  66 acres
Verbal-ASAP
     
Office Building
Aprox 1400 s/f
5/1/2017
           
Under Location-Ready to Stake within two weeks
         
½ Section 10
320 acres BLM Claims
       
Partial Section 15400 acres BLM Claims
         
½ Section 27
320 acres BLM Claims
 

 
 
15

--------------------------------------------------------------------------------

 
 
In Negotiation
             
DeJournett
Aprox 175 acres Patented
Est $525,000
Negotiating
       
Shelton Group
Aprox  55 acres Patented
Est $125,000
Negotiating
       
Morning Star
40 acres Mineral  Rights
 
Negotiating
       
Plum Group
20 acres Mineral Rights
 
Negotiating
       
Tombstone Ext.
60 acres Patented
 
Negotiating
       
Chance
20 acres Patented
 
Negotiating
       
Scattered Claims
9 acres Patented-approx 140 acres
 
Negotiating
       
Lewis Mineral Rights
Approx 60 acres
 
Negotiating
               
SUMMARY
             
BLM Claims:
             
Complete
 
2,680 acres
         
Location
 
1,040 acres
           
Total
3,720 acres
         
Patented:
             
Complete
 
913 acres
         
Expected
 
450 acres
           
Total
1,363 acres
         
Mineral Rights:
             
Complete
 
260 acres
         
Expected
 
60 acres
           
Total
320 acres
 



 
16

--------------------------------------------------------------------------------

 
Also Included (Nominal:  Armont Mining, Inc., Sandwich Prospect JV or John T.
Bauska)
 


ARMONT CLAIMS
ARMONT, INC
 
SECTION 9 (T20S, R22E)
5 November. 2015
 
ARMONT # 1-18 (South ½ Sec 9)
 
 
ARMONT # 39-56 (North Sec 9)
 
 
SECTION 22 (T20S, R22E)
5 November. 2015
 
ARMONT # 19-38 (West ½ Sec 9)
 
 
ARMONT # 57-72 (East ½ Sec 9)
       
SANDWICH CLAIMS:
ARMONT, INC
 
SECTION 29 (T20S, R22E) (NW qtr)
Sept 2, 2016
 
SANDWICH # 19-28
 
 
SECTION 30 (T20S, R22E) (north ½)
   
SANDWICH # 29-46
 
       
SECTION 25 (T20S, R21E)
Sept 3, 2016
 
SANDWICH # 47-82 (entire section)
 
 



[map.jpg]





 
PIT CLAIMS:
John T Bauska
   
Portions of Sections 11, 12, 13, 14, and 23 (T20S, R22E)
TOMBSTONE PIT # 101-131
September 6, 2016



 
 
 


17